SARTAIN, Judge.
This matter is before us on a motion to dismiss the appeal for lack of jurisdiction on the grounds that the same was not timely perfected.
The pertinent facts are as follows: On June 1, 1971, the District Court rendered judgment reducing alimony awarded to appellant from $400.00 per month to $200.00 per month. A copy of the judgment was mailed to her counsel of record on June 2, 1971. Hence the applicable delays commenced to run on June 3, 1971, C.C.P. Arts. 1913, 1974. Appellant filed a motion for appeal on August 6, 1971. The bond was not filed until August 13, 1971.
Inasmuch as this is an appeal from a judgment pertaining to alimony, it must be filed within 30 days from the applicable date provided in C.C.P. Art. 2087(1) as required by C.C.P. Art. 3942. Accordingly, appellant had until July 7, 1971, to perfect her appeal by moving for the same and posting bond on or before July 7, 1971. She did neither.
Since the appeal entered herein was untimely both as to the motion and the bond therefor, this court is without jurisdiction and the appeal must be dismissed.
Appeal dismissed.